20-51355-cag Doc#6 Filed 08/03/20 Entered 08/03/20 15:24:54 Main Document Pg 1 of 2



 The Motion is DENIED for the reasons stated on the record.



 IT IS HEREBY ADJUDGED and DECREED that the
 below described is DENIED.



 Dated: August 03, 2020
                                                      ________________________________________
                                                                 CRAIG A. GARGOTTA
                                                         UNITED STATES BANKRUPTCY JUDGE
 ____________________________________________________________




                                                       D
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  IN RE:
                                    IE          §      CASE NO. 20-51355G
  KEVIN STERNECKERT                             §
                                                §
  DEBTOR(S)                                     §      CHAPTER 13 PROCEEDING

   ORDER GRANTING EXPEDITED MOTION TO IMPOSE THE AUTOMATIC STAY
 EN
                     PURSUANT TO § 362(c)(4)(A)(i)(B)

          On this date came on to be considered the above-identified motion filed by Debtors. The
  Court is of the opinion that notice is proper, that no parties in interest have requested a hearing,
  that the Motion is well taken and that it should be granted.

          IT IS THEREFORE, ORDERED, that the automatic stay continue under § 362(a) as to
  all creditors for the duration of this Chapter 13 proceeding, or until such time as the stay is
  terminated under § 362(c)(1) or (c)(2), or a motion for relief is granted under § 362(d).
                                                 ###
D


  Prepared by:
  Magdalena Gonzales
  Law Office of Magdalena Gonzales P.C.
  2939 Mossrock, Ste. 130
  San Antonio, Texas 78230
  210-530-5002 Phone/210-530-5004 Fax
20-51355-cag Doc#6 Filed 08/03/20 Entered 08/03/20 15:24:54 Main Document Pg 2 of 2




                                            D
                             IE
 EN
D
